FILED
                             NOT FOR PUBLICATION                            SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWIN PASCUA CARAANG and                         No. 11-17027
EDNA GOROSPE CARAANG,
                                                 D.C. No. 1:10-cv-00594-LEK-
               Plaintiffs - Appellants,          BMK

  v.
                                                 MEMORANDUM *
PNC MORTGAGE; et al.,

               Defendants - Appellees,

  and

NATIONAL CITY MORTGAGE; et al.,

               Defendants.



                    Appeal from the United States District Court
                               for the District of Hawaii
                    Leslie E. Kobayashi, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Edwin and Edna Caraang appeal the district court’s judgment dismissing

their action alleging federal and state law claims challenging a non-judicial

foreclosure. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a dismissal for failure to comply with a court order, Ferdik v.

Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.

      The district court did not abuse its discretion by dismissing the Caraangs’

action after the Caraangs failed to comply, allegedly due to their counsel’s

calendaring errors, with an order requiring them to file an amended complaint or

face dismissal. See Fed. R. Civ. P. 41(b) (allowing dismissal of action for failure

to comply with court orders); Ferdik, 963 F.2d at 1260-61 (listing factors to guide

dismissal under Rule 41(b)); see also Casey v. Albertson’s, Inc., 362 F.3d 1254,

1260 (9th Cir. 2004) (“parties are bound by the actions of their lawyers, and

alleged attorney malpractice does not usually provide a basis to set aside a

judgment”). Dismissal followed the court’s prior use of less drastic alternatives,

and, under the circumstances, served both the public’s interest in expeditiously

resolving litigation and the court’s interest in managing its docket. See Ferdik, 963

F.2d at 1262-63 (dismissal appropriate where three out of five factors support it).

      Issues not supported by argument, including those concerning the merits of

prior rulings dismissing the Caraangs’s claims for failure to state a claim and


                                          2                                       11-17027
striking their first amended complaint, are deemed abandoned. See Am. Int’l

Enters., Inc. v. FDIC, 3 F.3d 1263, 1266 n.5 (9th Cir. 1993).

      AFFIRMED.




                                         3                                    11-17027